UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6543


EARL RICHARD CADWALLADER,

                     Plaintiff - Appellant,

              v.

KENNETH LASSITER, Director of Prisons; ELIZABETH TILSON, Chief Medical
Officer,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-ct-03320-BO)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Earl Richard Cadwallader, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Richard Cadwallader, a North Carolina prisoner, filed a 42 U.S.C. § 1983

complaint concerning his medical care. He seeks to appeal the district court’s order

denying his motions for appointment of counsel, dismissing the claims against the two

named Defendants, dismissing as time-barred claims relating to his medical care prior to

October 23, 2016, and giving Cadwallader an opportunity to particularize his complaint.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Cadwallader seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we deny Cadwallader’s motion for appointment of counsel and dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2